MORRIS, District Judge.
Upon motion of plaintiffs for rehearing and modification of memorandum opinion, and opposition of defendants thereto, said motion is denied.
Upon motion of the intervening defendant, Mercantile Trust Company of Baltimore, for reconsideration, and opposition of defendants thereto, I am still of the view that the testatrix intended that the Potts half of the trust property, in the event of Cornelia Ross Potts’'death without leaving any child or children, should vest in descendants of Amelia Hadel, then living, and not in strangers to her blood who might have been devisees or grantees of such descendants of Amelia Hadel, in whom the Hadel half of the trust property had previously vested. The motion for reconsideration is denied.